DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the configuration with a single depression configured to mate with two flanges must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 9 in particular explicitly recites that one depression is configured to receive two flanges, and claim 8 sets forth this as being a possible configuration. Claim 10, in being limited to only one depression, also leaves open the possibility of the one or more flanges being more than one. The disclosure does not reasonably convey possession of these configurations, as it states only that “Moreover, in some embodiments, the connector 12102 may further define one or more depressions 12110 configured to mate with one or more corresponding flanges 12112 (FIG. 120B) on the mount 12006.” In paragraph [0997] as filed. This does not appear to convey anything beyond a one:one relationship between depression and flange, nor is this supported by the drawings, as noted above. As such, the disclosure does not reasonably show possession of a device with a single depression configured to receive two flanges at the time the invention was filed.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 4-5 refers to “the interior of the electronics housing; there is no antecedent basis for this limitation in the claim. Line 3 defines “an interior” but it is not clear that these are the same as they are not referred to using the same terminology. For the purposes of examination they will be treated as being the same space, but correction is required. 
Claim 8 now recites that “The one or more depressions is configured to receive two flanges”. In addition to being grammatically incorrect, it remains unclear how one depression could receive two flanges. The disclosure does not provide for doing so, nor is this shown in any drawing. This is exacerbated by claim 9 explicitly defining that one depression receives two flanges.
Claim 13 recites that “the one or more depressions mate with the one or more flanges”; claim 1 defines that the depressions receive the flanges, not mate with them. It appears that claim 13 should also refer to the depressions receiving the flanges; for the purposes of examination the claim will be treated as such.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kamath (US 2014/0121989) in view of Brister (US 2011/0178378).
Regarding claim 1, Kamath discloses an analyte measurement device, comprising: an electronics housing including a shell (element 16) and mount (element 34) secured to the shell to define an interior (figure 3); one or more flanges on the mount, the one or more flanges extending into the interior of the electronics housing (paragraph [0209]); an analyte sensor (element 32) including a distal portion extending from the electronics housing and configured to measure an analyte level and a proximal portion within the interior of the electronics housing and including a plurality of sensor contacts (figure 4A; the points in figures 4D-4F where the sensor contacts the connectors 28 are contacts); a circuit board disposed within the interior of the electronics housing (paragraph [0183]); and a connector assembly within the interior of the electronics housing comprising: a plurality of members configured to provide conductive communication between the plurality of sensor contacts of the analyte sensor and the circuit board (elements 28); and a connector (element 36) having a first side opposite a second side (figure 4D), the first side comprising a plurality of pockets configured to receive the plurality of members (see figures 4D-4F), and the connector also comprising one or more depressions configured to mate with one or more corresponding flanges on the mount (elements 402; paragraph [0209]).  Kamath uses the flanges and depressions to connect the connector to the mount “below” it, but does not disclose the one or more depressions also being located on the first side of the connector. Brister teaches an analyte measurement device which includes a connector assembly which is configured to mate to a mount using flanges and depressions, where the flanges and depressions are located on the “top” of the connector when attaching it to the mount “below” (see figure 27, these elements are viewable from the top and thus on that “side” of the component”; paragraph [0402]). As in In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice), moving the one ore more depressions to the same side of the connector would merely involve the rearrangement of parts resulting in the same reinforced connection between the two elements. As such, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have made the device of Kamath with the flanges on the same side of the connector as the pockets, as taught by Brister, because it would have required only the simple substitution of elements by rearranging the parts to predictably result in an equally advantageous connection between the components.
Regarding claim 2, Kamath further discloses that the plurality of members includes a plurality of compliant modules (paragraph [0204]).  
Regarding claim 3, Kamath further discloses that the plurality of members includes a plurality of compliant polymer modules (paragraph [0204]).  
Regarding claim 4, Kamath further discloses that the plurality of compliant polymer modules are carbon impregnated (paragraph [0204]).  
Regarding claim 5, Kamath does not explicitly set forth an embodiment where the plurality of members consists of four compliant modules; however, Kamath discloses that the device may comprise “one or more” of these modules and shows at least two in the drawings, such that per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) mere duplication of parts has no patentable significance unless a new and unexpected result is produced, and it would be obvious to duplicate the modules and include four. See MPEP 2144. 
Regarding claim 6, Kamath further discloses that the plurality of pockets consists of two pockets (figures 4D-4F).  
Regarding claim 7, Kamath further discloses that the plurality of pockets consists of two pockets (figures 4D-4F); Kamath does not further disclose that each pocket is configured to receive two compliant modules, but does disclose each pocket being configured to receive a compliant module (elements 28), and per In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) mere duplication of parts has no patentable significance unless a new and unexpected result is produced, such that it would be obvious to duplicate the modules and have two in each pocket. See MPEP 2144.
Regarding claim 8, Kamath discloses having depressions to receive matching flanges (paragraph [0209]), and also discloses having at least one depression (paragraph [0209]) and illustrates three depressions; as "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), it would thus be obvious to make the device with two depressions, which would correspond to some other component having two flanges to mate with these depressions. See MPEP 2144.
Regarding claim 9, Kamath further discloses that the one or more depressions consists of one depression (paragraph [0209], “one or more depressions 402”).  
Regarding claim 10, Kamath further discloses that the one or more depressions consists of one depression (paragraph [0209], “one or more depressions 402”).  
Regarding claim 11, Kamath describes having at least one depression (paragraph [0209]) and illustrates three depressions; as "a prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness." In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003), it would thus be obvious to make the device with two depressions. See MPEP 2144.
Regarding claim 12, Kamath does not specify how the connector is produced; however "even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). Kamath’s connector appears to be the same or similar to that of the instant invention which happens to be injection molded, see MPEP 2113 .  
Regarding claim 13, Kamath further discloses that the one or more depressions receive the one or more flanges via an interference fit (paragraph [0209]).  
Regarding claim 14, Kamath discloses all the elements of the claimed invention, as described above, except for the proximal portion of the sensor comprising a planar surface having the plurality of sensor contacts, though Kamath does disclose that “non-coaxial sensors can be implemented with the sensor system of the preferred embodiments” (paragraph [0233]). However, it would have been a mere matter of design choice for one of ordinary skill in the art at the time the invention was made to have made the proximal portion of the sensor planar or coaxial, since Applicant has not disclosed use of this particular planar shape as providing a particular advantage, solving a stated problem, or serving a different purpose than that of the coaxial sensor of Kamath. Moreover, it appears that using a coaxial or planar sensor surface would perform equally well to allow connection to the conductive members and circuit board to transfer information. As such, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to have made the system of Kamath with the proximal portion of the sensor planar, because such a modification would have been considered a mere design consideration that fails to patentably distinguish over Kamath.
Regarding claim 15, Kamath further discloses that the one or more flanges are configured to maintain the proximal portion of the analyte sensor in an “upright” position (figures 4D-4F; “upright” is not given any frame of reference and is entirely dependent upon the orientation of the device and an observer’s viewing position, such that any position is “upright” absent any actual limiting definition).  
Regarding claim 16, Kamath further discloses that the distal portion of the analyte sensor is configured to be positioned transcutaneously beneath a user's skin (paragraph [0172], [0182], [0216]).  
Regarding claim 17, Kamath further discloses that the distal portion of the analyte sensor includes an enzyme (paragraph [0222]).  
Regarding claim 18, Kamath further discloses that the distal portion of the analyte sensor comprises a membrane coating to regulate analyte flux (paragraph [0266]).  
Regarding claim 19, Kamath further discloses that the analyte includes glucose, ketone, or lactate (paragraph [0113]).

Response to Arguments
Applicant's arguments filed 9 May 2022 have been fully considered but they are not persuasive.
Regarding the rejections under 112, the Examiner notes that the general assertion that all issues have been resolved by the amendments is entirely unpersuasive, as there is no support for the amendments, as noted above, and the amendments still do not clarify how these configurations would work. 
Applicant’s arguments with respect to Kamath have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. As Kamath is not relied upon to disclose the pockets and depressions being on the same side of the connector, these arguments are moot.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAREN E TOTH whose telephone number is (571)272-6824. The examiner can normally be reached Mon - Fri 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KAREN E TOTH/Examiner, Art Unit 3791                                                                                                                                                                                                        /CHRISTIAN JANG/Primary Examiner, Art Unit 3791